United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-3594
                                   ___________

United States of America,           *
                                    *
            Appellee,               *
                                    * Appeal from the United States
      v.                            * District Court for the Northern
                                    * District of Iowa.
Rigoberto Camacho-Carranza,         *
also known as Mario Rodrigo-Reyes,  *      [UNPUBLISHED]
                                    *
            Appellant.              *
                               ___________

                             Submitted: July 26, 2007
                                Filed: July 31, 2007
                                 ___________

Before MURPHY, SMITH, and SHEPHERD, Circuit Judges.
                            ___________

PER CURIAM.

       Rigoberto Camacho-Carranza pleaded guilty to illegally reentering the United
States after having been deported following a conviction for a felony, in violation of
8 U.S.C. § 1326(a) and (b)(1). The district court1 sentenced him to 21 months in
prison and 3 years of supervised release.




      1
       The Honorable Linda R. Reade, Chief Judge, United States District Court for
the Northern District of Iowa.
      On appeal, Camacho-Carranza’s counsel has moved to withdraw and has filed
a brief under Anders v. California, 386 U.S. 738 (1967). For reversal, counsel
suggests that the district court erred in not crediting Camacho-Carranza for time he
had served in state and immigration custody. This argument fails. See United States
v. Iversen, 90 F.3d 1340, 1344-45 (8th Cir. 1996) (district court does not have
authority to credit defendant for time served; such claim should be presented in first
instance to Bureau of Prisons). We have also reviewed the record independently for
any nonfrivolous issues, see Penson v. Ohio, 488 U.S. 75, 80 (1988), and we have
found none.

      Accordingly, we affirm. We also grant counsel’s motion to withdraw.
                     ______________________________




                                         -2-